USCA11 Case: 22-10501    Document: 23-1      Date Filed: 12/07/2022   Page: 1 of 7




                                               [DO NOT PUBLISH]

                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10501
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
       versus
       JESUS LOPEZ-GARZA,
       a.k.a. Amador Plancarte De La Cruz,
       a.k.a. Ricardo Estrada De La O,
       a.k.a. Antonio Lopez-Sandoval,


                                                   Defendant-Appellant.


                          ____________________
USCA11 Case: 22-10501      Document: 23-1         Date Filed: 12/07/2022   Page: 2 of 7




       2                       Opinion of the Court                  22-10501

                  Appeal from the United States District Court
                      for the Northern District of Florida
                  D.C. Docket No. 5:21-cr-00022-TKW-MJF-1
                           ____________________

       Before JORDAN, BRANCH and DUBINA, Circuit Judges.
       PER CURIAM:
               Appellant Jesus Lopez-Garza appeals his within-Guidelines
       sentence of 420 months’ imprisonment, imposed by the district
       court after he pled guilty to 4 criminal charges: (1) possession with
       intent to distribute 500 grams or more of methamphetamine; (2)
       possession of a firearm in furtherance of a drug trafficking crime;
       (3) illegal re-entry into the United States after deportation or re-
       moval; and (4) possession of a firearm by a convicted felon. He
       argues that the district court committed procedural error by rely-
       ing on a clearly erroneous fact and imposed a substantively unrea-
       sonable sentence by improperly weighing the 18 U.S.C. § 3553(a)
       factors. After reviewing the record and reading the parties’
       briefs, we affirm Lopez-Garza’s sentence.
                                             I.
              When reviewing a sentence for procedural reasonableness,
       we review whether the district court miscalculated the guideline
       range, treated the Sentencing Guidelines as mandatory, failed to
       consider the § 3553(a) factors, based the sentence on clearly erro-
       neous facts or failed to adequately explain the sentence. United
       States v. Trailer, 827 F.3d 933, 936 (11th Cir. 2016). A district court
USCA11 Case: 22-10501      Document: 23-1         Date Filed: 12/07/2022   Page: 3 of 7




       22-10501               Opinion of the Court                          3

       cannot sentence a defendant based on “groundless inferences.”
       United States v. Lopez, 898 F.2d 1505, 1512 (11th Cir. 1990). A dis-
       trict court may, however, make reasonable inferences “based on
       common sense and ordinary human experience.” United States v.
       Philidor, 717 F.3d 883, 885 (11th Cir. 2013). “For a factual finding
       to be clearly erroneous, [we] . . . must be left with a definite and
       firm conviction that a mistake has been committed.” United States
       v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004) (quota-
       tion marks omitted).
                                            II.
              On appeal, Lopez-Garza argues that the district court relied
       on erroneous facts, rendering his sentence procedurally unreason-
       able. Specifically, he contends that, contrary to the district court’s
       finding, the Presentence Investigation Report (“PSI”) did not indi-
       cate that he had “closer ties to the head of the supply chain” or that
       he was a high-level distributor of illegal drugs. Lopez-Garza asserts
       that, although he previously had been involved with the Mexican
       cartels, he informed the probation officer that he no longer worked
       for them and had paid them to leave him and his family alone.
       Thus, he claims that because the district court disregarded the lack
       of information in the PSI about his current cartel association and
       made a contrary finding to deny his motion for a downward vari-
       ance, the district court imposed a procedurally unreasonable sen-
       tence.
             The commentary to § 2D1.1 explains that drug purity “is
       probative of the defendant’s role or position in the chain of
USCA11 Case: 22-10501     Document: 23-1      Date Filed: 12/07/2022    Page: 4 of 7




       4                      Opinion of the Court                22-10501

       distribution” and “[s]ince controlled substances are often diluted
       and combined with other substances as they pass down the chain
       of distribution, the fact that a defendant is in possession of unusu-
       ally pure narcotics may indicate a prominent role in the criminal
       enterprise and proximity to the source of the drugs.” U.S.S.G. §
       2D1.1, comment. (n.27(C)).
              The record demonstrates that Lopez-Garza has failed to
       show that the district court abused its discretion by considering a
       clearly erroneous fact. The district court made a reasonable infer-
       ence that Lopez-Garza was close to the top of the distribution
       chain, noting that his possession of methamphetamine at such a
       high purity level, his former ties to the Mexican cartel, and his
       lengthy involvement in selling narcotics all pointed to a position
       above that of a mid-level dealer. Further, the district court did not
       explicitly find that Lopez-Garza maintained a current association
       with the cartels and thereby could not have relied on this purport-
       edly erroneous fact. Accordingly, we conclude that the district
       court did not commit a procedural error in sentencing Lopez-
       Garza.
                                           III.
              In determining whether a sentence is substantively reasona-
       ble, we apply an abuse-of-discretion standard of review. United
       States v. Rosales-Bruno, 789 F.3d 1249, 1255 (11th Cir. 2015). “The
       party challenging [the] sentence has the burden of showing that the
       sentence is unreasonable in light of the entire record, the § 3553(a)
       factors, and the substantial deference afforded [to] sentencing
USCA11 Case: 22-10501     Document: 23-1      Date Filed: 12/07/2022    Page: 5 of 7




       22-10501               Opinion of the Court                        5

       courts.” Id. at 1256. We may vacate the sentence only if “we are
       left with the definite and firm conviction that the district court
       committed a clear error of judgment in weighing the § 3553(a) fac-
       tors” by imposing a sentence that falls outside the range of reason-
       ableness as dictated by the facts of the case. United States v. Irey,
       612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation marks
       omitted).
                                           IV.
               Lopez-Garza also contends that the district court imposed a
       substantively unreasonable sentence because it gave significant
       weight to an improper factor and failed to appropriately weigh
       other relevant factors. He maintains that his childhood circum-
       stances alone warrant a downward variance, noting that he was re-
       cruited into drug trafficking at a young age, which then led to his
       drug addiction. Lopez-Garza argues that the district court failed to
       consider his ineligibility for rehabilitative programs because of his
       citizenship status which means that he cannot earn good time
       credit from participation in such programs. He asserts that the dis-
       trict court’s failure to consider these relevant factors renders his
       sentence greater than necessary to achieve federal sentencing man-
       dates and thus substantively unreasonable.
              The district court must impose a sentence that is “sufficient,
       but not greater than necessary, to comply with the purposes” listed
       in § 3553(a)(2), which include reflecting the seriousness of the of-
       fense, promoting respect for the law, providing just punishment,
       affording adequate deterrence, protecting the public from the
USCA11 Case: 22-10501     Document: 23-1      Date Filed: 12/07/2022    Page: 6 of 7




       6                      Opinion of the Court                22-10501

       defendant’s further crimes, and providing the defendant with ap-
       propriate correctional treatment. 18 U.S.C. § 3553(a)(2). The dis-
       trict court must also consider the “nature and circumstances” of the
       offense and the “history and characteristics” of the defendant. Id.
       § 3553(a)(1). A district court “imposes a substantively unreasona-
       ble sentence only when it (1) fails to afford consideration to rele-
       vant factors that were due significant weight, (2) gives significant
       weight to an improper or irrelevant factor, or (3) commits a clear
       error of judgment in considering the proper factors.”
       Rosales-Bruno, 789 F.3d at 1256 (quotation marks omitted). We
       ordinarily assume that a sentence within the guideline range is rea-
       sonable. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.
       2008).
               The weight accorded to any one § 3553(a) factor is a matter
       “committed to the sound discretion of the district court,” and it
       may attach “great weight” to one factor over others.
       Rosales-Bruno, 789 F.3d at 1254 (quotation marks omitted). The
       district court need not explicitly address each of the § 3553(a) fac-
       tors or all the mitigating evidence. United States v. Amedeo, 487
       F.3d 823, 833 (11th Cir. 2007). Rather, “[a]n acknowledgment
       [that] the district court has considered the defendant’s arguments
       and the § 3553(a) factors will suffice.” Gonzalez, 550 F.3d at 1324.
              The record demonstrates that the district court did not
       abuse its discretion when it denied Lopez-Garza’s request for a
       downward variance because it acknowledged Lopez-Garza’s up-
       bringing and his ineligibility for rehabilitative treatment while
USCA11 Case: 22-10501      Document: 23-1      Date Filed: 12/07/2022     Page: 7 of 7




       22-10501                Opinion of the Court                         7

       incarcerated. However, the district court found other factors more
       persuasive, specifically the dangerousness of the amount of meth-
       amphetamine found in Lopez-Garza’s possession. The district
       court further noted Lopez-Garza’s criminal history and his re-
       peated arrests, deportations, and illegal re-entries into the United
       States to engage in criminal activity. Additionally, the district court
       sentenced Lopez-Garza at the bottom of his guideline range, fur-
       ther suggesting that his sentence is reasonable. The record demon-
       strates that the district court did not impose a substantively unrea-
       sonable sentence. Accordingly, based on the aforementioned rea-
       sons, we affirm Lopez-Garza’s sentence.
              AFFIRMED.